DETAILED ACTION
Claims 1-24 are pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Priority
This application has a provisional application 62/949722 filed on 12/18/2019. 
Drawings
The applicant’s drawings submitted are acceptable for examination purposes. 
Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statements dated 03/18/2021; 05/21/2021; 08/05/2021 and 02/09/2022 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed.
Claim Objections
Claim 12 objected to because of the following informalities:  
Claim 12 line 5 recites “transmiting said given” believe is a grammatical error of word transmiting. Examiner suggests applicant change to “transmitting said give”
Appropriate correction is required.
Allowable Subject Matter
Claims 17-19 and 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 22 line 2 recites “each of said blind host computer” is lack of antecedent basis issue because blind host computer was disclosed in claim 17 instead of dependency claim 15.
Claim 24 line 5 recites “each of said convert payloads” is lack of antecedent basis issue because previously limitation does not discloses any convert payloads. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-8 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fink et al. (US 2012/0117376 A1).
Regarding claim 1, Fink teaches a method for distributing data within a network for long-term storage, said method comprising the steps of: 
organizing a number of confederate host computers into a number of rings (hosts H1-H12 interconnected forming ring of noise domains ND1-ND3 see Fink: Fig.10; ¶[0092]), wherein each of said number of rings is associated with one of a number of ring identifiers (each of noise domain is associated with a particular subnet see Fink: ¶0058]), and wherein said number of rings are interconnected by one or more bridging confederate host computers (AUD1-AUD3 interconnect ring noise domains ND1-3 see Fink: Fig.10; ¶[0093]); 
receiving data payloads at one or more of said number of confederate host computers (Host H1 receive IP datagram see Fink: ¶[0093]), wherein each of said data payloads is associated with an identifier (IP datagram is associated with a particular recipient subnet see Fink:¶[0058]); and 
routing each respective one of said data payloads to a respective one of said number of rings associated with a respective one of said ring identifiers matching the 
Regarding claim 2, Fink taught the method of claim 1 as described hereinabove. Fink further teaches wherein: 
the step of routing each respective one of said data payloads comprises the sub- steps of: 
circulating said data payloads about one or more of said number of rings (host H1 routes Ip datagram to router AUD1, which routes to AUD 2, which routs to AUD3 which router s to H6, which forwards IP datagram to operating software that stores IP datagram while handling see Fink: ¶[0093-0095]); 
identifying certain ones of said data payloads in a given one of said number of rings associated with identifiers not matching said ring identifier for said given one of said number of rings (Router AUD1 examines subnet of recipient address in the header and determines to route to AUD2 see Fink: ¶[0094]); and 13Via EFS-WebDate of Deposit: 12/18/2020Inventor: John RankinDocket No.: REL3212-033B Title: Distribution of Data over a Network with Interconnected Rings
passing said certain ones of said data payloads from said given one of said number of rings to a connected one of said number of rings by way of a given one of said bridging confederate host computers (Router AUD1 examines subnet of recipient address in the header and determines to route to AUD2, which is in a noise domain (ND) connected to noise domain (ND) of ADU1 see Fink: ¶[0094]).  
Regarding claim 4, Fink taught the method of claim 1 as described hereinabove. Fink further teaches wherein: said identifiers comprise a type, use, and length for the 
Regarding claim 5, Fink taught the method of claim 4 as described hereinabove. Fink further teaches wherein: said identifiers comprise a verification mechanism for verifying the integrity of the data payload (IP datagram include checksum field see Fink: Fig.1; ¶[0066]).  
Regarding claim 6, Fink taught the method of claim 1 as described hereinabove. Fink further teaches wherein: each of said number of bridging confederate host computers connects one of said number of rings to only one other one of said number of rings (AUD routers 1-3 connects one noise domain to only one other noise domain see Fink: Fig.10).  
Regarding claim 7, Fink taught the method of claim 1 as described hereinabove. Fink further comprising the steps of: storing each respective one of said data payloads at said respective one of said number of rings (H6 forwards IP datagram to operating software that stores IP datagram while handling see Fink: ¶[0095]).  
Regarding claim 8, Fink taught the method of claim 7 as described hereinabove. Fink further teaches wherein: each respective one of said data payloads is stored at a particular one of said number of confederate host computers in said respective one of said number of rings (particular H6 forwards IP datagram to operating software that stores IP datagram while handling see Fink: ¶[0095]).  
Regarding claim 15, Fink teaches a system for distributing data within a network for long-term storage, said system comprising: 

receive a given one of said datagrams comprising a given one of said payloads (router ADU1 receives datagram from host H1 see Fink: ¶[0093]); 
identify a destination of one of said number of rings from an identifier in a header of said given one of said datagrams (router AUD 1 examines subnet of recipient IP address see Fink: ¶[0093]);
16Via EFS-WebDate of Deposit: 12/18/2020 Inventor: John RankinDocket No.: REL3212-033Btransmit said given one of said payloads to a next one of said confederate host computer in a current one of said number of rings where the identifier in the header of said given one of said datagrams matches an identifier for said current one of said number of rings (sender host can be AUD router, transmits datagram to intend recipient if recipient is of the same subnet see Fink: ¶[0057-0058]); and 
transmit said given one of said payloads to a next one of said confederate host computer in a connected one of said number of rings where the identifier in the header of said given one of said datagrams does not match the identifier for said current one of .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 16 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fink et al. (US 2012/0117376 A1) in view of Mileva et al. (“Covert Channels in TCP/IP protocol stack” NPL#3 filed on 05/21/2021).
Regarding claim 3, Fink taught the method of claim 2 as described hereinabove. Fink does note explicitly taches wherein: a blind bounce back technique is utilized for the circulation and passing of said data payloads. 

	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of Fink to include (or to use, etc.) the blind bounce back technique is utilized for the circulation and passing of said data payloads as taught by Mileva in order to enable concealed communication between hosts and improve transmission of secret information see (Mileva Page 10).
Regarding claim 16, claim 16 is rejected for the same reason as claim 3 as set forth hereinabove. 
Regarding claim 22, Fink taught the system of claim 15 as described hereinabove. Fink does not explicitly teaches wherein: each of said number of confederate host computers and each of said blind host computers is electronically connected to one another within said network; said network is an IP network; and each of said blind host computers operates under ICMP protocols.  
However, Mileva teaches wherein: each of said number of confederate host computers and each of said blind host computers is electronically connected to one another within said network; said network is an IP network; and each of said blind host computers operates under ICMP protocols (hidden sender sends an ICMP Echo request packet to the bounce server with an address of the receiver as a source IP and using ICMP protocol  see Mileva: Page 10-11 section ICMP).  
.

Claims 9-10 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fink et al. (US 2012/0117376 A1) in view of York et al. (“Flooding attack” NPL#4 filed on 05/21/2021).
Regarding claim 9, Fink taught the system of claim 7 as described hereinabove. Fink does not explicitly teaches wherein: each respective one of said data payloads is stored at each of said number of confederate host computers in said respective one of said number of rings.  
However, York teaches each respective one of said data payloads is stored at each of said number of confederate host computers in said respective one of said number of rings (data packets are injected into all node in a network see York: Pages 1-2) in order to overcrowd network and  improve flooding attack (see York: Pages 1-2).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of Fink to include (or to use, etc.) the each respective one of said data payloads is stored at each of said number of 
Regarding claim 10, Fink taught the system of claim 7 as described hereinabove. Fink does not explicitly teaches wherein: each respective one of said data payloads is stored within said respective one of said number of rings by continuously circulating said respective one of said data payloads through said respective one of said number of rings.  
However, York teaches wherein: each respective one of said data payloads is stored within said respective one of said number of rings by continuously circulating said respective one of said data payloads through said respective one of said number of rings (data packets are injected into all node in a network see York: Pages 1-2) in order to overcrowd network and  improve flooding attack (see York: Pages 1-2).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of Fink to include (or to use, etc.) wherein: each respective one of said data payloads is stored within said respective one of said number of rings by continuously circulating said respective one of said data payloads through said respective one of said number of rings as taught by York in order to overcrowd network and  improve flooding attack (see York: Pages 1-2).
Regarding claim 23, Fink taught the system of claim 15 as described hereinabove. Fink does not explicitly teaches wherein: each of said number of confederate host computers associated with a payload is configured to store a copy of each of said payloads associated with said identifier matching said identifier for said current one of said number of rings. 

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of Fink to include (or to use, etc.) the each of said number of confederate host computers associated with a payload is configured to store a copy of each of said payloads associated with said identifier matching said identifier for said current one of said number of rings as taught by York in order to overcrowd network and  improve flooding attack (see York: Pages 1-2).

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fink et al. (US 2012/0117376 A1) in view of Sutherland et al. (US 20020114341A1).
Regarding claim 11, Fink taught the system of claim 1 as described hereinabove. Fink does not explicitly comprising the steps of: assigning each respective one of said data payloads a respective one of said identifiers, wherein a same one of said identifiers is assigned to each of said data payloads comprising similar information.  
However Sutherland teaches the comprising the steps of: assigning each respective one of said data payloads a respective one of said identifiers (files are given replication group ids see Sutherland: ¶0122]), wherein a same one of said identifiers is assigned to each of said data payloads comprising similar information (replicated 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of Fink to include (or to use, etc.) the comprising the steps of: assigning each respective one of said data payloads a respective one of said identifiers, wherein a same one of said identifiers is assigned to each of said data payloads comprising similar information as taught by Sutherland in order to enable recovery of files and improve high availability of files (see Sutherland: ¶[0015]).

Claims 12-14 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fink et al. (US 2012/0117376 A1) in view of Baker et al. (US 2017/0351575 A1). 
Regarding claim 12, Fink taught the system of claim 1 as described hereinabove. Fink does not explicitly comprising the steps of: receiving a retrieval request for a given one of said data payloads; circulating said retrieval request through each of said number of rings until said given one of said data payloads is identified; and transmitting said given one of said data payloads to an address in said retrieval request.  
  	However Baker teaches the steps of:
receiving a retrieval request for a given one of said data payloads (The client application supplies the identifier to any node of the storage cluster see Baker: ¶[0061]); 

transmitting said given one of said data payloads to an address in said retrieval request (in step 512 the SAN may simply return the digital object to the requesting client application see Baker: Fig.5 step 512; ¶[0063]) in order to enable redundancy storage and improve high availability of data (see Baker: ¶[0026]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of Fink to include (or to use, etc.) the comprising the steps of: assigning each respective one of said data payloads a respective one of said identifiers, wherein a same one of said identifiers is assigned to each of said data payloads comprising similar information as taught by Baker in order to enable redundancy storage and improve high availability of data (see Baker: ¶[0026]).
Regarding claim 13, the modified Fink taught the method of claim 12 as described hereinabove. Baker further comprising the steps of: assigning a random one of said number of confederate host computers to transmit said given one of said data payloads to said address in said retrieval request (PAN choose the node with the lowest read bid, where the ode is not known before read bid calculation see Baker: ¶[0062]) in order to enable redundancy storage and improve high availability of data (see Baker: ¶[0026]).
Regarding claim 14, the modified Fink taught the method of claim 12 as described hereinabove. Baker further comprising the steps of: tasking a predetermined 
Regarding claim 20, Fink taught the system of claim 15 as described hereinabove. Fink does not explicitly comprising: a requesting computer configured to generate a retrieval request for a particular one of said payloads and transmit the retrieval request to one of said number of confederate host computers, wherein each of said number of confederate host computers is configured to transmit said retrieval request about said number of rings until said particular one of said payloads is found, and wherein a certain one of said number of confederate host computers in possession of said particular one of said payloads is configured to transmit said particular one of said payloads to said requesting computer following receipt of said retrieval request, wherein said retrieval request comprises an   identification of said certain one of said number of payloads and an address of said requesting computer.  
However, Baker teaches the a requesting computer configured to generate a retrieval request for a particular one of said payloads and transmit the retrieval request to one of said number of confederate host computers (The client application supplies the identifier to any node of the storage cluster see Baker: ¶[0061]), wherein each of said number of confederate host computers is configured to transmit said retrieval request about said number of rings until said particular one of said payloads is found (PAN broadcast a message to all nodes within the cluster looking for an object having 512 the SAN may simply return the digital object to the requesting client application see Baker: Fig.5 step 512; ¶[0063]) in order to enable redundancy storage and improve high availability of data (see Baker: ¶[0026]), wherein said retrieval request comprises an   identification of said certain one of said number of payloads and an address of said requesting computer (client application supplies the identifier and how SAN can return the digital object see Baker: ¶[0063]) in order to enable redundancy storage and improve high availability of data (see Baker: ¶[0026]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of Fink to include (or to use, etc.) the comprising a requesting computer configured to generate a retrieval request for a particular one of said payloads and transmit the retrieval request to one of said number of confederate host computers, wherein each of said number of confederate host computers is configured to transmit said retrieval request about said number of rings until said particular one of said payloads is found, and wherein a certain one of said number of confederate host computers in possession of said particular one of said payloads is configured to transmit said particular one of said payloads to said requesting computer following receipt of said retrieval request, wherein said retrieval request comprises an   identification of said certain one of said number of payloads and 
Regarding claim 21, Fink taught the system of claim 15 as described hereinabove. Fink does not explicitly comprising: a transmitting computer configured to generate a storage request for a new one of said payloads and transmit the storage request to one of said number of confederate host computers, wherein said storage request comprises said new one of said payloads. 
However, Baker teaches the transmitting computer configured to generate a storage request for a new one of said payloads and transmit the storage request to one of said number of confederate host computers, wherein said storage request comprises said new one of said payloads (client application discovers or obtains an IP address of one of the node 10-50 within the cluster and chooses the node as the primary access node (PAN) with which to begin the storage process, and client passes the digital object to be stored see Baker: ¶[0047-0048]) in order to enable redundancy storage and improve high availability of data (see Baker: ¶[0026]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of Fink to include (or to use, etc.) the transmitting computer configured to generate a storage request for a new one of said payloads and transmit the storage request to one of said number of confederate host computers, wherein said storage request comprises said new one of said payloads as taught by Baker in order to enable redundancy storage and improve high availability of data (see Baker: ¶[0026]).
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897.  The examiner can normally be reached on Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GUANG W. LI
Primary Examiner



March 26, 2022
/GUANG W LI/Primary Examiner, Art Unit 2478